Citation Nr: 0946355	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-31 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from May 1967 to January 
1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2008 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).

In September 2009, the appellant testified before the 
undersigned Veteran's Law Judge (VLJ).  A copy of the 
transcript is associated with the claims folder


FINDING OF FACT

The appellant's service-connected PTSD is currently 
manifested by symptoms of disillusionment, insomnia, anger 
with explosive episodes, periodic flashbacks and nightmares, 
survivor's guilt, hypervigilance, and social withdrawal, 
along with objective findings for labile mood swings, 
depression, and anxiety, productive of occasional 
interference with work and social functioning.


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 30 
percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim, including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).

The Board finds that the VCAA letter sent to the appellant in 
December 2007 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA provided 
the appellant with notice of the disability rating and 
effective date elements.  In June 2008, the RO sent the 
appellant a letter that again notified him of the disability 
rating considerations and included the schedular criteria for 
rating mental disorders.  Thereafter, the claim was 
readjudicated in September 2008 and a Statement of the Case 
dated the same was issued.  VA has satisfied the duty to 
notify.

VA also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA treatment 
records have been associated with the claims folder.  VA 
afforded the appellant an opportunity to appear for a 
hearing.  The appellant testified before a Decision Review 
Officer in July 2008 and the undersigned VLJ in September 
2009.  A copy of each transcript is associated with the 
claims folder.  Additionally, VA afforded the appellant 
examinations in December 2007 and January 2009.  The Board 
notes that these VA examinations are adequate as they reflect 
a pertinent medical history, review of the documented medical 
history, clinical findings, and a diagnosis with a Global 
Assessment of Functioning (GAF) score.  The adequacy of this 
examination has not been challenged by either the appellant 
or his representative and the appellant argues that the 
findings on these examinations support entitlement to an 
increase evaluation.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Claims for Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  A 30 percent rating is provided when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.
A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 31 to 40 is 
indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

The evidence of record shows that, on psychiatric examination 
in December 2007, the appellant reported that his current 
symptoms include getting easily aggravated, swearing a lot 
because it, and intrusive memories since there has been war 
news on the television.  The appellant indicated having 
"sometimes" daily intrusive and distressing memories about 
Vietnam, and dreams every 3 to 4 months.  He reported that 
tries to avoid triggers.  He noted as follows:  Irritability 
and outbursts of anger causing him to avoid people; 
aggressive driving in the last couple years; an inability to 
concentrate while watching television (but no concentration 
problems at work); and hyperstartle response.  By history, he 
is married, 36 years, and has worked at his current job since 
1999.  He related that jobs have told him to watch his 
attitude and irritability.  He stated that "I have to adapt 
to their thievery and lying and stupidity."  He denied any 
friends, stating that "they're dead."  He also denied 
hobbies and going to the movies.  He reported shopping with 
his wife, who does not drive, and infrequently going to a 
restaurant.  Mental status examination reflects full 
orientation to person, place, time, and situation.  
Examination showed no impairment of thought, communication, 
insight, or judgment.  There were no symptoms of psychosis, 
or gross impairment of memory.  Long term memory was intact 
and, by history, the appellant sometimes forgets things.  The 
appellant was appropriately dressed and groomed with good 
hygiene.  Mood was appropriate to thought content.  There 
were no panic attacks.  There was a restricted range of 
affect.  The examiner described him as having markedly 
diminished interest in life activities and noted that his 
wife found him distant.  The diagnosis was PTSD and a GAF of 
45 was assigned.  The examiner commented that the appellant 
described poor psychological functioning and that, except for 
his wife, he does not socialize and keeps up with his 
children from a distance only.

On VA examination dated January 2009, the appellant reported 
similar PTSD symptoms, and social and work history.  Mental 
status was essentially unchanged except that he seemed 
nervous.  The appellant described his mood and spirits as 
"crap" the last 8 years and noted that the war in Iraq 
bothered him along with minor sleep impairment.  He stated 
that his irritability was a problem at work sometimes, his 
interest was down, and that he enjoys his life, "finds it 
interesting."  Concentration was described as down.  At this 
time, the appellant reported having daily intrusive and 
distressing memories about Vietnam.  The examiner indicated 
that the appellant had a "markedly diminished interest in 
life activities:  goes to work, which he finds interesting, 
and then goes home."  The examiner wrote that the symptoms 
"have caused problems in his life, e.g., with being 
adequately employed and staying with one job, as well as 
socially, so that he has no friends.  It was noted that his 
symptoms seem to worsen with age.  PTSD was diagnosed and GAF 
of 42 assigned based on "some impairment at work starting."  
The examiner commented that "He socializes only with his 
wife, and has no friends."

VA treatment records dated September 2007 to June 2009 shows 
symptoms as severe depression, anxiety, anger, irritability, 
labile mood swings, periodic flashbacks, nightmares, 
disillusionment, survivor's guilt, and social withdrawal.  
The diagnoses reflect severe PTSD with an assigned GAF score 
of 35.  Mental status during the appellant's evaluations 
showed no impairment of thinking, communication, insight, or 
judgment.  The appellant was oriented in all spheres.  A VA 
treatment report dated January 2008 noted that the appellant 
was having increased difficulties at work with the day-to-day 
stress.  No anecdotes or examples were given.  These 
treatment records were all prepared by the appellant's VA 
treating Dr. S.Z, psychologist and he commented freely in the 
reports that VA should grant the appellant's claim based on 
his history of heroic service and sacrifice along with the 
"stoic courage and nobility" he displayed over the years 
dealing with his PTSD.  In a June 2009 VA treatment report, 
Dr. S.Z. severely criticized the RO stating that "the Reno 
Office has no comprehension of the symptoms which define the 
diagnosis of Posttraumatic Stress Disorder."

At a July 2008 videoconference hearing, the appellant 
testified that an increased evaluation is warranted based on 
the reports of his VA treating psychologist.  The appellant 
reported regular counseling sessions.  He denied taking any 
medication for symptoms of depression, anxiety, or sleep 
impairment.  He reported that he keeps himself busy.  He 
complained of mood swings.  The appellant acknowledged having 
received and read the rating criteria.  He stated that he is 
not the same person he was 30 years ago because PTSD.

At his September 2009 travel Board hearing, the appellant 
testified similarly.  He indicated that he works as a slots 
technician at a casino 40 hours a week and that he had been 
married for 39 years.  He stated that he was able to get 
along with some coworkers and management, but indicated 
annoyance with people that do not work and getting "pissed 
off" at times at work.  The appellant indicated that, at the 
end of the work day, he does not ruminate about his day, but 
rather he was glad to leave and relax at home.  He described 
his symptoms as being tired and aggressive; he stated that he 
yells and screams.  He denied taking any medication and noted 
regular psychological counseling.  He denied going to the 
grocery store and reported that he did not like strangers.  
The appellant expressed frustration and anger with VA and the 
RO for denying his claim for an evaluation greater than 30 
percent.

Analysis

The appellant seeks the assignment of a rating in excess of 
30 percent for PTSD.  In weighing the appellant's testimony, 
statements, treatment records, and reports of examination 
dated December 2007 and January 2009, the Board concludes 
that the preponderance of the evidence is against the claim 
for increase.  Also, the disability has not significantly 
changed during the appeal period and, as such, a uniform 
evaluation is warranted.  See Fenderson and Hart, supra.  
Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Here, an evaluation in excess of 30 percent is not warranted 
because the appellant's symptomatology does not more nearly 
approximate the criteria for a 50 percent or higher 
disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  The evidence of record shows that PTSD is currently 
manifested by symptoms of disillusionment, insomnia, 
irritability, periodic flashbacks and nightmares, survivor's 
guilt, hypervigilance, and social withdrawal, along with 
objective findings for labile mood swings, depression, and 
anxiety, productive of interference with work on an 
occasional basis and limited social functioning.  These 
symptoms more nearly approximate the criteria for a 30 
percent as explained below.

While anxiety is shown, his symptoms do not include panic 
attacks more than once a week.  While mood swings, 
depression, and loss of interest are shown, these symptoms 
have not impaired the appellant's ability to get up each 
morning and go to work, and enjoy work itself.  Furthermore, 
this has not kept the appellant from taking his wife shopping 
and going out into the public world.  While aggressiveness 
and anger and outbursts are reported by the appellant, there 
is no indication that these symptoms have in any meaningful 
way interfered with his employment. The Board acknowledges 
that such symptoms have created difficulty for the appellant 
to establish effective work and social relationships; 
irritability has encouraged social withdrawal and made him 
reluctant to engage in social relationships outside his 
family.

Additionally, there is no indication in the testimony or 
medical record that the appellant has difficulty in 
understanding complex commands, or that he has impaired 
memory, long and short term.  The appellant's continued 
employment repairing slot machines suggests that he can 
complete tasks and apply retained learned information.  The 
appellant's symptoms have not resulted in any impairment of 
judgment, insight, thinking, or communication.  In fact, 
testimony reflects that he has retained judgment by not 
acting out while driving.

The appellant's symptoms are not of the severity, frequency, 
or duration that cause him occupational and social impairment 
with reduced reliability and productivity.  The appellant's 
is gainfully employed, and reports enjoying his work.  He has 
lost no time from work due to PTSD.  Also, the appellant 
maintains a marital relationship of greater than 30 years 
duration, and has contact with a son that lives with him and 
other family at a distance.  While he reports avoiding 
people, the appellant takes his wife shopping and has some 
limited interaction in his work as a slot technician with the 
gaming industry.

The reports of VA examination dated 2007 and 2009 show that, 
while the appellant has PTSD symptoms, as described above, 
with considerable social withdrawal and irritability, he has 
fairly good occupational functioning.  Furthermore, while the 
medical record shows that the appellant has many different 
symptoms associated with PTSD, these symptoms are not so 
severe as to require medication for relief and they have not 
required any time off from work.

Additionally, the Board observes that, although having had 
two hearings, the appellant has not described any inability 
to perform the requirements of his job due to PTSD symptoms 
and he specifically denied lost time from work due to PTSD.  
The appellant reports avoiding people, but he acknowledged 
getting along with some coworkers and management.  Also, the 
record further shows that the appellant successfully 
cohabitates with his wife of many years and a son.

The Board acknowledges the VA treatment records prepared by 
Dr. S.Z., wherein he argues that the RO had considered 
symptomatology that does apply to PTSD when denying the 
claim.  However, the Board disagrees to the extent that the 
RO looked to the General Rating Formula for rating mental 
disorders.  The examiner mistakenly ignores that the rating 
criteria are established by law and regulation, not the 
whimsy of an adjudicator.  At the same time, the Board agrees 
that the symptomatology listed may not address all those 
symptoms typically associated with PTSD and, as such, all the 
symptomatology is taken into account whether or not it is 
listed among those in the rating criteria.  The Secretary has 
promulgated regulations to implement assignment of an 
appropriate disability rating.  See generally38 C.F.R. Pt. 
4.  In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms. See 38 C.F.R. § 4.126.  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
suffering.  Those symptoms listed are not intended to be 
exhaustive, merely illustrative.  In the end, Dr. S.Z. did 
not report symptoms of the severity, frequency, and duration 
to support a higher rating.

The Board has further considered the GAF scores, which range 
from 35 to 45 during the appeal period.  Clearly the GAF 
scores are evidence that must be considered.  However, the 
scores must be considered in conjunction with all the 
evidence.  While the DSM IV provides that a GAF of 31 to 40 
is indicative of some impairment in reality testing or 
communication or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood, the objective record shows otherwise.  Mental status 
evaluations consistently show that the appellant is oriented 
in all spheres and without any impairment of communication, 
thought, judgment, or insight.  The evidence of record 
further shows that the appellant maintains successful full-
time employment and family relations.  Therefore, the Board 
assigns greater probative value to the subjective complaints 
and history along with the mental status findings.

In summary, having considered the appellant's complaints 
along with the objective medical findings of record, the 
Board believes that the appellant's symptoms more closely 
approximate those for the 30 percent disability rating.  
Occupational impairment with reduced reliability and 
productivity due to PTSD symptoms is not shown.  Clearly, the 
appellant has PTSD symptoms described as disillusionment, 
insomnia, anger with explosive episodes, periodic flashbacks 
and nightmares, survivor's guilt, hypervigilance, and social 
withdrawal, along with objective findings for labile mood 
swings, depression, and anxiety.  Significant irritability 
and social withdrawal are especially prominent.  However, the 
record reflects that, notwithstanding the difficulty in 
maintaining and establishing effective work and social 
relationships, the appellant has had long-term employment and 
functioned effectively in his family role.  Although there 
was mild short term memory impairment, by history, the 
evidence of record shows no thought disorder, or impairment 
of communication, concentration, or judgment.  Additionally, 
while the record shows symptoms of depression and mood 
swings, the evidence of record shows no indication that these 
have resulted in occupational and social impairment with 
reduced reliability and productivity.  Apart from the well 
documented social withdrawal and irritability, the Board 
notes that the appellant reported no lost time from work or 
work-place conflicts, incidents, or accommodations involving 
PTSD symptomatology.

In view of the above, the Board concludes that the evidence 
reflects no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.

Because the evidence as a whole demonstrates that the 
appellant's symptoms are adequately addressed by the 
currently assigned 30 percent evaluation, a higher rating 
must be denied.  The Board specifically finds that criteria 
for a 50 percent evaluation are not met in that there is no 
indication of symptoms such as circumstantial, circumlocutory 
or stereotyped speech, panic attacks, impaired judgment or 
abstract thinking, or other PTSD symptomatology causing 
occupational and social impairment with reduced reliability 
and productivity.

A preponderance of the evidence is against the claim.  
Accordingly, the claim is denied.

Extraschedular Consideration

In the Board's adjudication of this claim, consideration has 
also been given to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised.  In this case, the appellant has alleged that 
his service-connected PTSD has made him irritable at work and 
easily annoyed with co-workers and/or managers.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant 
Diagnostic Code for PTSD.  The Board acknowledges that the 
appellant has testified that there is occasional impairment 
in his ability work, but no lost time or periods of 
hospitalization secondary to PTSD.  The evidence does not 
establish that the appellant has experienced hospitalizations 
or other severe or unusual impairment due to the service-
connected PTSD.  In short, the rating criteria for PTSD 
contemplate not only his symptoms but the severity of his 
mental disability.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of his service-connected PTSD.  See 
38 U.S.C.A. § 1155 (Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity).  For these reasons, 
referral for extraschedular consideration for these 
disabilities is not warranted.


ORDER

An evaluation greater than 30 percent for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


